Citation Nr: 1002269	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for mood disorder, 
current evaluated as 50 percent disabling.

2.  Whether the Veteran is competent to handle disbursement 
of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to August 
1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which denied an evaluation in excess of 50 
percent for mood disorder.  It is also on appeal from a 
December 2005 rating decision that held that the Veteran was 
not competent to handle disbursement of funds.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that the 
Veteran's claims require additional development.  The 
Veterans Claims Assistance Act of 2000 requires, among other 
things, that VA assist a claimant in providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  

The Veteran has not been provided a VA examination for his 
increased evaluation claim at any time during the pendency of 
the appeal.  A VA examination was scheduled in March 2009 but 
the Veteran failed to report.  Another VA examination was 
scheduled on June 8, 2009.  The Veteran called the next day 
and stated he had been unable to attend as he was 
hospitalized in a private facility at that time.  

VA outpatient treatment records corroborate the private 
hospitalization, and indicate that it was for psychiatric 
treatment.  A June 8, 2009, note from the Veteran's Case 
Manager related that Mercy Hospital contacted her to set up 
an appointment for the Veteran to be seen by his VA 
psychiatrist.  The Case Manager indicated that she would 
inform "Comp and Pen" that the Veteran was in Mercy 
Hospital that day.  

In light of the foregoing, the Board finds that a VA 
examination is necessary to determine the severity of the 
Veteran's service-connected mood disorder, differentiate it 
from non-service-connected psychiatric disabilities, and 
determine his competency.  

In addition, in a March 2009 note the Veteran's Case Manager 
related that a friend of the Veteran informed her that the 
Veteran was having suicidal ideations.  The plan was for the 
friend to take the Veteran to Allen Hospital emergency room 
for an evaluation.  In a note dated four days later, the 
Veteran's Case Manager stated that she had contacted Allen 
Hospital Psychiatric unit for follow-up of the Veteran.  He 
had been admitted there for suicidal ideation.  

The claims file does not contain any treatment records 
relating to the Veteran's 
hospitalizations at Mercy Hospital or Allen Hospital.  In 
addition, no VA treatment records dated after June 8, 2009, 
are of record.  These outstanding treatment records would be 
relevant to each of the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain from Mercy 
Hospital and Allen Hospital all 
treatment records pertaining to the 
Veteran, including those related to 
hospitalizations in 2009.

2.  Obtain all VA treatment records for 
the Veteran dated after June 8, 2009.  

3.  Then, schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of his service-connected mood 
disorder.  The claims file must be made 
available to the examiner.  The examiner 
is also requested: (1) to distinguish the 
effects of the Veteran's service-
connected mood disorder from any other 
psychiatric disabilities; and (2) to 
address whether the Veteran is competent 
to handle disbursement of funds.  A 
complete rationale for all opinions 
expressed must be provided. 

4.  Then, readjudicate each of the 
Veteran's claims on appeal.  If either 
benefit sought on appeal remains denied, 
provide the Veteran with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


